

CONTRACT OF SALE


This Contract is entered into by and between VIRGIL M. CASEY, TRUSTEE OF THE
CASEY FAMILY TRUST DATED JUNE 3, 1992 ("Seller"), and SILVERLEAF RESORTS, INC.
("Purchaser").
 
WITNESSETH:
 
FOR AND IN CONSIDERATION of the promises, undertakings, and mutual covenants of
the parties herein set forth, Seller hereby agrees to sell and Purchaser hereby
agrees to purchase and pay for all that certain property hereinafter described
in accordance with the following terms and conditions:
 
ARTICLE I
PROPERTY


The conveyance by Seller to Purchaser shall include that certain tract or parcel
of land situated in Taney County, Missouri, said tract containing approximately
80.713 acres and being more particularly described in Exhibit "A" attached
hereto and made a part hereof for all purposes, together with all and singular
the rights and appurtenances pertaining to such property including any right,
title and interest of Seller in and to adjacent strips or gores, streets, alleys
or rights-of-way, all rights of ingress and egress thereto, and all improvements
and fixtures located on said property (the foregoing property is herein referred
to collectively as the "Subject Property").



--------------------------------------------------------------------------------


ARTICLE II
PURCHASE PRICE


The purchase price to be paid by Purchaser to Seller for the Subject Property
shall be the sum of Nine Hundred Fifty Thousand and No/100 Dollars
($950,000.00). The purchase price shall be payable in the following manner:
A.  $230,000.00 of the total purchase price shall be payable in cash at the
closing, less any earnest money deposits retained by Seller;


B.  The balance of the purchase price shall be paid by Purchaser’s execution
and delivery at the closing of a promissory note (the “Note”) payable to Seller
in the original principal amount of $720,000.00. The Note shall provide and be
secured as follows:





  (i)
The Note shall bear interest from date of execution at the rate of six
(6%) percent per annum; 

     

 
(ii)
The Note shall be payable over a period of four (4) years in four successive
annual installments, the first of such installments to be due and payable on the
first (1st) anniversary of the date of execution of the Note, and a like
installment to be due and payable on each anniversary of the date of execution
of the Note thereafter until the Note is paid in full; the first three (3) of
such installments shall be in the amount of $180,000.00 of principal plus all
then accrued but unpaid interest on the outstanding principal balance of the
Note; the fourth (4th) and final installment shall be in the amount of the then
remaining unpaid principal balance of the Note plus all then accrued but unpaid
interest thereon;




 
(iii)
The Note shall provide that it may be prepaid at any time, in whole or in part,
without premium or penalty; any partial prepayment shall be applied to the
principal due on the Note;




 
(iv)
The Note shall further provide that the execution thereof shall impose upon
Purchaser no personal liability whatsoever for payment of the indebtedness
evidenced thereby, or any sum owed under the Deed of Trust (as defined
hereinbelow) which will secure payment of the Note and the Seller shall seek no
personal judgment against Purchaser for the payment of the debt evidenced by the
Note or any deficiency arising from a foreclosure sale under the Deed of Trust,
it being understood and agreed that the sole recourse of Seller for collection
of the Note shall be against the Subject Property described in the Deed of
Trust;




 
(v)
The Deed of Trust shall contain a covenant and prohibition on the part of the
Purchaser against disturbing and/or removing any timber, dirt, gravel, or rock
from the Subject Property until the same is released from the Deed of Trust.




--------------------------------------------------------------------------------


 

 
(vi)
The Note shall be secured by a first Deed of Trust (the “Deed of Trust”) to be
executed in Seller’s favor at the closing; both the Note and the Deed of Trust
shall provide that, upon the occurrence of a default thereunder, Seller must
provide Purchaser with written notice thereof, and permit Purchaser to have ten
(10) days from the date of the notice within which to cure the default before
exercising any of Seller’s remedies thereunder;




 
(vii)
The Deed of Trust shall provide that Purchaser may from time to time obtain
partial releases of the Subject Property from the lien created therein upon
payment of a partial release price as follows:



(a)  The West ½ of the SW ¼ of the SW ¼ of Section 2 and the West ½ of the NW ¼
of the NW ¼ of Section 11 lying North of the Hollister-Kirbyville Road shall be
released upon payment of the first annual principal and interest payment set out
in said Note; and


(b)  The East ½ of the SW ¼ of the SW ¼ of Section 2 and the East ½ of the NW ¼
of the NW ¼ of Section 11 lying North of the Hollister-Kirbyville Road shall be
released upon payment of the second annual principal and interest payment set
out in said Note; and


(c)  The West ½ of the SE ¼ of the SW ¼ of Section 2 shall be released upon
payment of the third annual principal and interest payment as set out in said
Note.



   
The partial releases shall be made by Seller in the order and sequence as set
out in clauses (a), (b) and (c) above with the remainder of the Subject Property
being released when the Note is paid in full.




 
(viii)
The Deed of Trust shall name Clay Cantwell as the Trustee and the holder of the
Deed of Trust shall retain the power to remove the Trustee and name a successor
Trustee at any time and from time to time pursuant to the Deed of Trust.

     

 
(ix)
Both the Note and the Deed of Trust shall otherwise be in form and substance
satisfactory to counsel for Seller and Purchaser.



ARTICLE III
EARNEST MONEY


Within two (2) business days after final execution of this Contract by all
parties hereto, Purchaser shall deliver to Tri-Lakes Title Co., Inc. (the
"Escrow Agent" or the "Title Company"), whose address is P.O. Box J, Branson,
Missouri 65616, a check payable to the order of the Title Company in trust in
the amount of Fifty Thousand and No/100 Dollars ($50,000.00) ("Earnest Money").
All Earnest Money shall be held and delivered in accordance with the provisions
hereof. Escrow Agent shall immediately present for payment the check deposited
by Purchaser and deposit same into an interest bearing Trust Account. All
interest accruing upon the Earnest Money shall be held for the benefit of
Purchaser so long as Purchaser is not in default under the terms of this
Contract. If Purchaser defaults under the terms of this Contract, all interest
accruing on the Earnest Money shall accrue to the benefit of Seller.
 

--------------------------------------------------------------------------------


In the event that this Contract is closed, then all Earnest Money shall be
applied in partial satisfaction of the purchase price hereunder. In the event
that this Contract does not close, then the Earnest Money shall be disbursed in
the manner provided for elsewhere herein. Notwithstanding the foregoing or
anything to the contrary contained elsewhere in this Contract, it is understood
and agreed that Five Thousand Dollars ($5,000.00) of the Earnest Money shall in
all events be delivered to Seller as valuable consideration for the inspection
period described in Article VI hereinbelow and the execution of this Contract by
Seller.
 
ARTICLE IV
PRE-CLOSING OBLIGATIONS OF SELLER


Within ten (10) days after the Purchaser’s deposit of its Earnest Money
hereunder, Seller shall deliver, or cause to be delivered, to Purchaser a copy
of the survey dated October 31, 2000, prepared by Rozell Survey Company of
Branson, Missouri (“the “Survey”). Within twenty (20) days from the date of
execution of this Contract, Purchaser, at Purchaser’s sole cost and expense,
shall obtain and deliver to Seller copies of the following (collectively, the
"Due Diligence Items"):
 
a.  An updated or recertified Survey of the Subject Property which Survey shall
be dated subsequent to the date of execution of this Contract and which Survey
shall: (a) include a metes and bounds legal description of the Subject Property;
(b) accurately show all improvements, encroachments and uses and accurately show
all easements and encumbrances visible or listed on the Title Commitment
(identifying each by recording reference if applicable); (c) recite the exact
number of square feet included within the Subject Property and within each
building, if any, located on the Subject Property; (d) state whether the Subject
Property (or any portion thereof) lies within a flood zone or flood prone area;
(e) contain a certificate verifying that the Survey was made on the ground, that
the Survey is correct, that there are no improvements, encroachments, easements,
uses or encumbrances except as shown on the survey plat, that the area
represented for the Subject Property has been certified by the surveyor as being
correct and that the Subject Property does not lie within any flood zone or
flood prone area, except as indicated thereon, that the Subject Property has
access to public streets as indicated thereon, and otherwise be in the form of
Exhibit "B" attached hereto and made a part hereof; and (f) otherwise be in form
sufficient for the amendment of the boundary exception by the Title Company.
Unless otherwise agreed by Seller and Purchaser, the metes and bounds
description contained in the Survey shall be the legal description employed in
the documents of conveyance of the Subject Property;



--------------------------------------------------------------------------------


b.  A current commitment (the "Title Commitment") for the issuance of an owner's
policy of title insurance to the Purchaser from the Title Company, together with
good and legible copies of all documents constituting exceptions to Seller's
title as reflected in the Title Commitment.
 
ARTICLE V
TITLE INSPECTION PERIOD


Purchaser shall have a period of sixty (60) days following the date of execution
of this Contract within which to review and approve the information to be
obtained by Purchaser pursuant to subparagraphs (a) and (b) of Article IV (the
"Title Review Period"). If the information to be obtained pursuant to
subparagraphs (a) and (b) of Article IV reflects or discloses any defect,
exception or other matter affecting the Subject Property ("Title Defects") that
is unacceptable to Purchaser, then prior to the expiration of the Title Review
Period Purchaser shall provide Seller with written notice of Purchaser's
objections. Seller may, at his sole option, elect to cure or remove the
objections raised by Purchaser; provided, however, that Seller shall have no
obligation to do so. Should Seller elect to attempt to cure or remove the
objections, Seller shall have ten (10) days from the date of Purchaser's written
notice of objections (the "Cure Period") in which to accomplish the cure. In the
event Seller either elects not to cure or remove the objections or is unable to
accomplish the cure prior to the expiration of the Cure Period, then Seller
shall so notify Purchaser in writing specifying which objections Seller does not
intend to cure, and then Purchaser shall be entitled, as Purchaser's sole and
exclusive remedies, either to terminate this Agreement by providing written
notice of termination to Seller within ten (10) days from the date on which
Purchaser receives Seller's no-cure notice or waive the objections and close
this transaction as otherwise contemplated herein. If Purchaser shall fail to
notify Seller in writing of any objections to the state of Seller's title to the
Subject Property as shown by the Survey and Title Commitment, then Purchaser
shall be deemed to have no objections to the state of Seller's title to the
Subject Property as shown by the Survey and Title Commitment, and any exceptions
to Seller's title which have not been objected to by Purchaser and which are
shown on the Survey or described in the Title Commitment shall be considered to
be "Permitted Exceptions." The provisions hereof to the contrary
notwithstanding, that certain power line easement in favor of Empire District
Electric Company recorded in Book 248, Page 1681, Taney County Deed Records, and
that certain Sanitary Sewer Easement in favor of Taney County Regional Sewer
District recorded in Book 343, Page(s) 3252-3253, Taney County Deed Records are
hereby deemed to be Permitted Exceptions.
 

--------------------------------------------------------------------------------


ARTICLE VI
INSPECTION PERIOD


Purchaser, at Purchaser's sole expense, shall have the right to conduct a
feasibility, environmental, engineering and physical study of the Subject
Property for a period of time commencing on the date of execution of this
Contract and expiring sixty (60) days thereafter (the "Inspection Period").
Purchaser and Purchaser's duly authorized agents or representatives shall be
permitted to enter upon the Subject Property at all reasonable times during the
Inspection Period in order to conduct engineering studies, soil tests and any
other inspections and/or tests that Purchaser may deem necessary or advisable.
Purchaser further agrees to indemnify and hold Seller harmless from any claims
or damages, including reasonable attorneys' fees, resulting from Purchaser's
inspection of the Subject Property. In the event that the review and/or
inspection conducted by this paragraph shows any fact, matter or condition to
exist with respect to the Subject Property that is unacceptable to Purchaser, in
Purchaser's sole discretion, or if for any reason Purchaser determines that
purchase of the Subject Property is not feasible, then Purchaser shall be
entitled, as Purchaser's sole remedy, to cancel this Contract by providing
written notice of cancellation to Seller prior to the expiration of the
Inspection Period. If Purchaser shall provide written notice of cancellation
prior to the expiration of the Inspection Period, then this Contract shall be
cancelled, all Earnest Money (less $5,000.00) shall be immediately returned to
Purchaser by the Title Company, and thereafter neither Seller nor Purchaser
shall have any continuing obligations one unto the other; provided, however,
Purchaser shall restore the Property to its condition as existed upon the
execution date of this Contract.
 

--------------------------------------------------------------------------------


ARTICLE VII
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF SELLER


Seller represents and warrants to Purchaser that Seller will have at closing
good and indefeasible fee simple title to the Subject Property free and clear of
all liens, encumbrances, covenants, restrictions, rights-of-way, easements, and
any other matters affecting title to the Subject Property except for the
Permitted Exceptions.
 
Seller further covenants and agrees with Purchaser that, from the date hereof
until the closing, Seller shall not sell, assign, or convey any right, title, or
interest whatsoever in or to the Subject Property, or create or permit to exist
any lien, security interest, easement, encumbrance, charge, or condition
affecting the Subject Property without promptly discharging the same prior to
closing.
 
Seller hereby further represents and warrants to Purchaser as follows:
 

--------------------------------------------------------------------------------


a.  There are no actions, suits, or proceedings pending or, to the best of
Seller's knowledge, threatened against Seller or otherwise affecting any portion
of the Subject Property, at law or in equity, or before or by any federal,
state, municipal, or other governmental court, department, commission, board,
bureau, agency, or instrumentality, domestic or foreign;


b.  The execution by Seller of this Contract and the consummation by Seller of
the sale contemplated hereby have been duly authorized, and do not, and, at the
closing date, will not, result in a breach of any of the terms or provisions of,
or constitute a default under any indenture, agreement, instrument, or
obligation to which Seller is a party or by which the Subject Property or any
portion thereof is bound, and do not, and at the closing date will not,
constitute a violation of any regulation affecting the Subject Property;


c.  Seller has not received any notice of any violation of any ordinance,
regulation, law, or statute of any governmental agency pertaining to the Subject
Property or any portion thereof;


d.  That, at closing, there will be no unpaid bills, claims, or liens in
connection with any construction or repair of the Subject Property except for
ones which will be paid in the ordinary course of business or which have been
bonded around or the payment of which has otherwise been adequately provided for
to the complete satisfaction of Purchaser; and


e.  To the best of Seller's knowledge, there has been no material release of any
pollutant or hazardous substance of any kind onto or under the Subject Property
that would result in the prosecution of any claim, demand, suit, action or
administrative proceeding based on any environmental requirements of state,
local or federal law including, but not limited to, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, U.S.C. § 9601 et
seq.


All of the foregoing representations and warranties of Seller are made by Seller
both as of the date hereof and as of the date of the closing hereunder and shall
survive the closing hereunder. Notwithstanding the foregoing or anything to the
contrary contained herein, it is understood and agreed that the representations
and warranties set forth hereinabove shall survive the closing of this Contract
only for a period of one (1) year following the closing date, but not
thereafter, and Seller shall have no liability of any kind whatsoever for any
breach thereof except to the extent a claim is asserted against Seller within
such one (1) year period.
 

--------------------------------------------------------------------------------


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


The obligation of Purchaser to close this Contract shall, at the option of
Purchaser, be subject to the following conditions precedent:
 
a.  All of the representations, warranties and agreements of Seller set forth in
this Contract shall be true and correct in all material respects as of the date
hereof and at closing, and Seller shall not have on or prior to closing, failed
to meet, comply with or perform in any material respect any conditions or
agreements on Seller's part as required by the terms of this Contract.




b.  There shall be no change in the matters reflected in the Title Commitment,
and there shall not exist any encumbrance or title defect affecting the Subject
Property not described in the Title Commitment except for the Permitted
Exceptions.


c.  There shall be no changes in the matters reflected in the Survey, and there
shall not exist any easement, right-of-way, encroachment, waterway, pond, flood
plain, conflict or protrusion with respect to the Subject Property not shown on
the Survey.


d.  No material and substantial change shall have occurred with respect to the
Subject Property which would in any way affect the findings made in the
inspection of the Subject Property described in Article VI hereinabove.


If any such condition is not fully satisfied by closing, Purchaser may terminate
this Contract by written notice to Seller whereupon this Contract shall be
cancelled, the Earnest Money (less $5,000.00) shall be returned to Purchaser,
and thereafter neither Seller nor Purchaser shall have any continuing
obligations one unto the other.
 

--------------------------------------------------------------------------------


ARTICLE IX
CLOSING


The closing hereunder shall take place at the offices of the Title Company. The
closing shall occur on or before ninety (90) days from the date of expiration of
the Inspection Period. Purchaser shall notify Seller at least five (5) days in
advance of the exact time and date of closing. Seller and Purchaser hereby agree
that Purchaser shall have the right to obtain one sixty (60) day extension of
the deadline for closing hereunder by delivering to Seller a non-refundable
extension fee in the amount of $100,000.00 ("Extension Fee"). The Extension Fee
shall be paid directly to Seller and shall not be subject to any escrow. If
Purchaser exercises this right, then the deadline for closing hereunder shall be
extended by sixty (60) days. The $100,000.00 extension fee that must be paid by
Purchaser in order to extend the deadline for closing hereunder by sixty (60)
days shall be non-refundable to Purchaser but, if this Contract closes, shall be
applied in partial satisfaction of the purchase price payable hereunder.
 

--------------------------------------------------------------------------------


ARTICLE X
SELLER'S OBLIGATIONS AT CLOSING


At the closing, Seller shall do the following:
 
a.  Deliver to Purchaser a special warranty deed covering the Subject Property,
duly signed and acknowledged by Seller, which deed shall be in form reasonably
acceptable to Purchaser for recording and shall convey to Purchaser good and
indefeasible fee simple title to the Subject Property, free and clear of all
liens, rights-of-way, easements, and other matters affecting title to the
Subject Property, except for the Permitted Exceptions.


b.  Furnish to Purchaser, at Seller's sole expense, a "marked-up" title
commitment to be followed by an Owner's Policy of Title Insurance (the "Title
Policy") within a reasonable period of time and upon the Title Company's receipt
of the original, recorded documents evidencing the transaction issued by the
Title Company on the standard form in use in the State of Missouri, insuring
good and marketable fee simple title to the Subject Property in the Purchaser,
in the amount of the purchase price subject only to the Permitted Exceptions.


c.  Deliver such evidence or other documents that may be reasonably required by
the Title Company evidencing the status and capacity of Seller and the authority
of the person or persons who are executing the various documents on behalf of
Seller in connection with the sale of the Subject Property.


d.  Deliver a non-withholding statement that will satisfy the requirements of
Section 1445 of the Internal Revenue Code so that Purchaser is not required to
withhold any portion of the purchase price for payment to the Internal Revenue
Service.


e.  Deliver to Purchaser any other documents or items necessary or convenient in
the reasonable judgment of Purchaser to carry out the intent of the parties
under this Contract.



--------------------------------------------------------------------------------


ARTICLE XI
PURCHASER'S OBLIGATIONS AT CLOSING


At the closing, Purchaser shall deliver to Seller the following:
 
(A)  The cash portion of the purchase price;
(B)  The Note duly executed by Purchaser; and
(C)  The Deed of Trust duly executed and acknowledged by Purchaser and in a
form ready for recording.


ARTICLE XII
COSTS AND ADJUSTMENTS


At closing, the following items shall be adjusted or prorated between Seller and
Purchaser:
 
a.  Ad valorem taxes for the Subject Property for the current calendar year
shall be prorated as of the date of closing, and Seller shall pay to Purchaser
in cash at closing Seller's prorata portion of such taxes. Seller's prorata
portion of such taxes shall be based upon assessments for the immediately
preceding calendar year taking into account the maximum allowable discount.


b.  Any real estate transfer taxes or sales taxes that are payable in connection
 with the sale of the Subject Property shall be paid in full by Seller.


c.  All other closing costs including, but not limited to, recording and escrow
fees shall be divided equally between Seller and Purchaser; provided; however,
that Seller and Purchaser shall each be responsible for the fees and expenses of
their respective attorneys.


Seller agrees to indemnify and hold Purchaser harmless of and from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature
(except those items which under the terms of this Contract specifically become
the obligation of Purchaser), brought by third parties and based on events
occurring on or before the date of closing and which are in any way related to
the ownership, maintenance, or operation of the Subject Property, and all
expenses related thereto, including, but not limited to, court costs and
attorneys' fees.
 
Purchaser agrees to indemnify and hold Seller harmless of and from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature,
brought by third parties and based on events occurring subsequent to the date of
closing and which are in any way related to the ownership, maintenance or
operation of the Subject Property, and all expenses related thereto, including,
but not limited to, court costs and attorneys' fees.
 

--------------------------------------------------------------------------------


ARTICLE XIII
ENTRY ON PROPERTY


Purchaser, Purchaser's agents, employees, servants, or nominees, are hereby
granted the right to enter upon the Subject Property at any time prior to
closing for the purpose of inspecting the Subject Property and conducting such
engineering and mechanical tests as Purchaser may deem necessary or advisable,
any such inspections and tests to be made at Purchaser's sole expense. Purchaser
agrees to indemnify and hold Seller harmless from and against any and all
losses, damages, costs, or expenses incurred by Seller as a result of any
inspections or tests made by Purchaser.
 
ARTICLE XIV
POSSESSION OF PROPERTY


Possession of the Property free and clear of all uses and encroachments, except
the Permitted Exceptions, shall be delivered to Purchaser at closing.
 
ARTICLE XV
NOTICES


All notices, demands, or other communications of any type given by the Seller to
the Purchaser, or by the Purchaser to the Seller, whether required by this
Contract or in any way related to the transaction contracted for herein, shall
be void and of no effect unless given in accordance with the provisions of this
paragraph. All notices shall be in writing and delivered to the person to whom
the notice is directed, either in person, by facsimile transmission, or by
United States Mail, as a registered or certified item, return receipt requested.
Notices delivered by mail shall be deemed given when deposited in a post office
or other depository under the care or custody of the United States Postal
Service, enclosed in a wrapper with proper postage affixed, addressed as
follows:



--------------------------------------------------------------------------------


 

  Seller: Clay Cantwell    
Attorney for the Trustee of the Casey Family Trust
115 West Atlantic
Branson, Missouri 65616
        Purchaser:
Silverleaf Resorts, Inc.
1221 River Bend, Suite 120
Dallas, TX 75247
Attn: Robert E. Mead
Telephone: (214) 631-1166
Fax: (214) 905-0514
        With a copy to:
George R. Bedell
901 Main Street, Suite 3700
Dallas, Texas 75202
Telephone: (214) 749-2444
Fax: (214) 744-3732

                                                    
 
ARTICLE XVI
REMEDIES


In the event that Seller fails to timely comply with all conditions, covenants
and obligations of Seller hereunder, such failure shall be an event of default
and Purchaser shall have the option (i) to terminate this Contract by providing
written notice thereof to Seller, in which event the Earnest Money (less
$5,000.00) shall be returned immediately to Purchaser and the parties hereto
shall have no further liabilities or obligations one unto the other; (ii) to
waive any defect or requirement and close this Contract; or (iii) sue Seller for
specific performance or for damages.
 
In the event that Purchaser fails to timely comply with all conditions,
covenants, and obligations Purchaser has hereunder, such failure shall be an
event of default, and Seller's sole remedy shall be to receive the Earnest
Money. The Earnest Money is agreed upon by and between the Seller and Purchaser
as liquidated damages due to the difficulty and inconvenience of ascertaining
and measuring actual damages, and the uncertainty thereof, and no other damages,
rights, or remedies shall in any case be collectible, enforceable, or available
to the Seller other than in this paragraph defined, and Seller shall accept the
Earnest Money as Seller's total damages and relief.
 

--------------------------------------------------------------------------------


ARTICLE XVII
ASSIGNMENT


Purchaser shall have the right to nominate who shall take title and who shall
succeed to Purchaser's duties and obligations hereunder, or assign this Contract
to any person, firm, corporation, or other entity which Purchaser may, at
Purchaser's sole option, choose, and from and after such nomination or
assignment, wherever in this Contract reference is made to Purchaser such
reference shall mean the nominee or assignee who shall succeed to all the
rights, duties, and obligations of Purchaser hereunder. In the event the
Contract is assigned to a firm or corporation, prior to Closing Purchaser shall
provide Seller with proof of the legal existence of such assignee together with
its mailing address and social security number or tax identification number.


XVIII
INTERPRETATION AND APPLICABLE LAW


This Agreement shall be construed and interpreted in accordance with the laws of
the State of Missouri. Jurisdiction and venue of any legal action shall be in
Taney County and such jurisdiction and venue are hereby accepted by Seller,
Purchaser and any assignee of Purchaser. Where required for proper
interpretation, words in the singular shall include the plural; the masculine
gender shall include the neuter and the feminine, and vice versa. The terms
"successors and assigns" shall include the heirs, administrators, executors,
successors, and assigns, as applicable, of any party hereto.
 

--------------------------------------------------------------------------------


XIX
AMENDMENT


This Contract may not be modified or amended, except by an agreement in writing
signed by the Seller and the Purchaser. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.
 
ARTICLE XX
AUTHORITY


Each person executing this Contract warrants and represents that he is fully
authorized to do so.
 
ARTICLE XXI
ATTORNEYS' FEES


In the event it becomes necessary for either party to file a suit to enforce
this Contract or any provisions contained herein, the prevailing party shall be
entitled to recover, in addition to all other remedies or damages, reasonable
attorneys' fees and costs of court incurred in such suit.
 
ARTICLE XXII
DESCRIPTIVE HEADINGS


The descriptive headings of the several paragraphs contained in this Contract
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
 
ARTICLE XXIII
ENTIRE AGREEMENT


This Contract (and the items to be furnished in accordance herewith) constitutes
the entire agreement between the parties pertaining to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection therewith. No representation, warranty, covenant,
agreement, or condition not expressed in this Contract shall be binding upon the
parties hereto or shall affect or be effective to interpret, change, or restrict
the provisions of this Contract.
 

--------------------------------------------------------------------------------


ARTICLE XXIV
MULTIPLE ORIGINALS ONLY


Numerous copies of this Contract may be executed by the parties hereto. Each
such executed copy shall have the full force and effect of an original executed
instrument.
 
ARTICLE XXV
ACCEPTANCE


Seller shall have until 5:00 o'clock p.m., June 3, 2005, to execute and return a
fully executed original of this Contract to Purchaser, otherwise this Contract
shall become null and void. Time is of the essence of this Contract. The date of
execution of this Contract by Seller shall be the date of execution of this
Contract. If the final date of any period falls upon a Saturday, Sunday, or
legal holiday under the laws of the State of Missouri, then in such event the
expiration date of such period shall be extended to the next day which is not a
Saturday, Sunday, or legal holiday under the laws of the State of Missouri.


ARTICLE XXVI
REAL ESTATE COMMISSION


In the event this Contract closes, but not otherwise, Purchaser agrees to pay a
real estate commission to Benny Kirkpatrick of Carol Jones Realtors (“Purchaser
Broker”), such commission to be in the amount of five (5%) percent of the
purchase price payable hereunder, and Seller agrees to pay a real estate
commission to Janice R. James of Re-Max Associated Brokers, Inc. (“Seller
Broker”), such commission to be in the amount of four percent (4%) of the
purchase price payable hereunder. Seller represents and warrants to Purchaser
that Seller has not contacted or entered into any agreement with any other real
estate broker, agent, or finder in connection with this transaction (other than
Seller Broker), and that Seller has not taken any action which would result in
any other real estate broker's, finder's, or other fees or commissions being due
and payable to any party with respect to the transaction contemplated hereby.
Purchaser hereby represents and warrants to Seller that Purchaser has not
contracted or entered into any agreement with any other real estate broker,
agent, finder, or any other party in connection with this transaction (other
than Purchaser Broker), and that Purchaser has not taken any action which would
result in any other real estate broker's, finder's, or other fees or commissions
being due or payable to any party with respect to the transaction contemplated
hereby. Each party hereby indemnifies and agrees to hold the other party
harmless from any loss, liability, damage, cost, or expense (including
reasonable attorneys' fees) resulting to the other party by reason of a breach
of the representation and warranty made by such party herein. Notwithstanding
anything to the contrary contained herein, the indemnities set forth in this
Article XXVI shall survive the closing.
 

--------------------------------------------------------------------------------


ARTICLE XXVII
AGENCY DISCLOSURE


Seller Broker is acting as agent for the Seller and owes no fiduciary duty or
obligation to any other party to this Contract and the Purchaser Broker
represents Purchaser and owes no fiduciary duty or obligation to any other party
to this Contract.


EXECUTED on this the 31st day of May, 2005.


SELLER:
 
/S/ VIRGIL M. CASEY                                                      
VIRGIL M. CASEY
Trustee of the Casey Family Trust dated June 3, 1992
 
/S/ CHARLES R. CASEY                                                 
/S/ RON CASEY                                                                
/S/ RONALD D. CASEY                                                  


EXECUTED on this the 24TH day of May, 2005.


PURCHASER:


SILVERLEAF RESORTS, INC.


By: /S/ ROBERT E. MEAD                                           


Name: Robert E. Mead                                                  
 
Its: CEO                                                                          
 
RECEIPT OF EARNEST MONEY AND ONE (1) EXECUTED COUNTERPART OF THIS CONTRACT IS
HEREBY ACKNOWLEDGED:


TITLE COMPANY:


TRI-LAKES TITLE CO., INC.
 
By:                                                                   
Name:                                                              
Its:                                                                   



Exhibits to Agreement not filed herewith:


Exhibit A: Property Description
Exhibit B: Surveyor's Certification